UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 Form N-8F Application for Deregistration of Certain Registered Investment Companies. I. General Identifying Information 1. Reason fund is applying to deregister (check only one; for descriptions, see Instruction): [x] Merger [_ ] Liquidation [_] Abandonment of Registration (Note: Abandonments of Registration answer only questions 1 through 16, 25 and 26 of this form and complete verification at the end of the form.) [_] Election of status as a Business Development Company (Note: Business Development Companies answer only questions 1 through 11 of this form and complete verification at the end of the form.) 2. Name of fund: Dreyfus California Intermediate Municipal Bond Fund 3. Securities and Exchange Commission File No.: 811-06610 4. Is this an initial Form N-8F or an amendment to a previously filed Form N-8F? [_] Initial Application [X] Amendment 5. Address of Principal Executive Office (include No. & Street, City, State, Zip Code): c/o The Dreyfus Corporation 200 Park Avenue New York, New York 10166 6. Name, address and telephone number of individual the Commission staff should contact with any questions regarding this form: David Stephens, Esq. Stroock & Stroock & Lavan LLP 180 Maiden Lane New York, New York 10038 212-806-6138 7. Name, address and telephone number of individual or entity responsible for maintenance and preservation of fund records in accordance with Rules 31a-1 and 31a-2 under the Act [17 CFR 270.31a-1, .31a-2]: The Dreyfus Corporation 200 Park Avenue New York, NY 10166 Attention: General Counsel 212-922-6 N
